Name: Commission Regulation (EEC) No 2785/93 of 8 October 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 44 000 tonnes of bread-making rye held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/219 . 10 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2785/93 of 8 October 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 44 000 tonnes of bread-making rye held by the Danish intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 21 October 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 26 May 1994. 3 . Tenders must be lodged with the Danish interven ­ tion agency : EF  Direktoratet, Nyrupsgade 26, DK  1602 K.0benhavn V, telephone 3392 70 00, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 44 000 tonnes of bread-making rye held by the Danish intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency shall issue a standing invitation to tender for the resale on the internal market of 44 000 tonnes of bread-making rye held by it in accor ­ dance with Regulation (EEC) No 2131 /93. fax 3392 69 48, telex 15137. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Danish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p . 76.